Citation Nr: 0029562	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for degenerative disc 
disease of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal was docketed at the Board in 1999.


REMAND

In his Substantive Appeal (VA Form 9), received at the RO in 
June 1999, the veteran indicated that he was then residing on 
W. Monroe.  In July 1999, the veteran requested that he be 
afforded a videoconference hearing at the RO before a Member 
of the Board.  However, the notice sent to the veteran in 
September 1999 notifying him of his scheduled videoconference 
hearing (set for October 21, 1999) was addressed to S. 
Euclid.  While a compensation award document of record dated 
in June 1998 does reflect the S. Euclid address, the veteran 
apparently thereafter resided at the W. Monroe address and 
the above-addressed September 1999 item (in which the veteran 
was notified of his scheduled videoconference hearing) 
apparently could not be delivered by the post office.  
Accordingly, it appears to the Board that the September 1999 
hearing notice to the veteran was not sent to the address at 
which he then resided.  Given the foregoing, then, the Board 
is of the view that the case must be remanded for the purpose 
of facilitating notification to the veteran at his proper 
address relative to his requested videoconference hearing.

Accordingly, the case is REMANDED for the following:

After undertaking any necessary action to 
verify the veteran's current address (to 
include, if deemed advisable by the RO, 
contacting the veteran's representative), 
the RO should, by means of mailing 
pertinent notice to the veteran at such 
address, schedule him for a 
videoconference hearing at the earliest 
possible date.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


